Citation Nr: 1743771	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability
(TDIU) on an extraschedular basis prior to September 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active military service from July 1957 to February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

By way of procedural background, the January 2009 rating decision denied an increased rating for chronic strain of the lumbosacral spine with degenerative disc disease.  In a September 2013 rating decision, service connection for radiculopathy of the right and left lower extremities was granted as part of the low back disorder with assigned evaluations of 20 percent each from September 17 2012.  Higher ratings for those disabilities were also appealed. 

In an August 2013 decision, the Board denied higher ratings for the low back and lower extremity disabilities.  Although the most recent Supplemental Statement of the Case dated in February 2017 lists the issue of an increased raring in excess of 20 percent for the lumbar spine disability, this issue is not on appeal as the Board had previously denied the claim in August 2013.

At the time of the August 2013 decision, the Board also indicated that a TDIU had been raised by the record as part and parcel to his increased rating claim for a lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the issue for a TDIU in August 2015.  Thereafter, in a February 2017 rating decision, the RO granted a schedular TDIU effective September 17, 2012.  As such, the issue of entitlement to an extraschedular TDIU prior to September 17, 2012 remains on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a TDIU on a schedular basis beginning September 17, 2012.

2.  The first informal claim seeking a TDIU was the Veteran's July 31, 2008 claim for an increased rating of his service-connected lumbar spine disability.  

3.  The evidence is in equipoise as to whether the Veteran's service-connected lumbar spine disability caused him to be unable to obtain and maintain substantially gainful employment from July 31, 2008 to September 16, 2012.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis, are met for the period from July 31, 2008 to September 16, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Laws and Analysis

As noted above, the Veteran is already in receipt of a TDIU on a schedular basis beginning September 17, 2012.  As such, the Board will consider whether a TDIU is warranted for the period prior to September 17, 2012.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16 (b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating a total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The Board finds that the Veteran did not meet the schedular requirements for an award of TDIU under 4.16(a) prior to September 17, 2012 because he was only service connected for two disabilities, which combined to a total 30 percent (20 percent for a lumbar spine disability and 10 percent for a duodenal ulcer disability). However, TDIU may be granted alternatively on an extra-schedular basis under 
§ 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Indeed, this is part of the reason the Board remanded, rather than immediately decided, this ancillary component of the claim in August 2015.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321 (b) ).  As the claim was referred to the Director of Compensation Services in February 2017, the Board may now have jurisdiction to consider whether the Veteran is entitled to TDIU on an extraschedular basis.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran filed his claim for an increased rating for a lumbar spine disability (TDIU is part and parcel of increased rating claim) on July 31, 2008.  

During a September 2008 VA examination, the Veteran indicated that he last worked in 2005 doing maintenance work, but was no longer able to perform his duties due to his back and leg conditions.  

The Veteran was afforded another VA examination in September 2012.  During the evaluation, the examiner indicated that the Veteran's lumbar spine disability resulted in functional loss or functional impairment due to, in pertinent part, disturbance of locomotion and interference with sitting, standing, or weight-bearing.  The Veteran reported that he was using a scooter for any distance walking.  It was also noted that the Veteran's lumbar spine disability impacted his ability to work in that the Veteran was not able to conduct heavy lifting or prolonged weight-bearing.  

In an April 2016 VA examination, the Veteran stated that his back condition caused limitations of function in that he had limited ability to bend, lift, and twist.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work in that it limited his ability to bend, lift, and twist.  The Veteran did note that he could sit for approximate 45 minutes and then needed to repositions himself.  An accompanying April 2016 VA medical opinion noted that the Veteran would be employable at sedentary job sitting 45 minutes at a time.  

Most recently, the Veteran was afforded a VA spine examination in August 2016.  The examiner indicated that the Veteran's back and knee disabilities impacted "all" activities of daily living throughout the day.  

The evidence also includes the Veteran's formal application for increased compensation based on unemployability, which was received by VA in November 2015.  Therein, he indicated that his service-connected spine disability affected employment as of November 1984.  The Veteran completed 4 years of a high school education.  His past work experience was as a welder.  

In a February 2017 memorandum from the Director of Compensation Service, it was concluded that an extraschedular TDIU was not warranted.  In support of this conclusion, the Director cited the April 2016 VA examination opinion, in which the examiner determined that the Veteran was not precluded from sedentary employment.  

The Board finds that while sedentary employment would be possible from a functional perspective given his service-connected disabilities, such is not true from a practical standpoint.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Veteran completed 4 years of a high school education and his entire work experience was as a welder and performing maintenance.  His skill set is limited, and retraining is unlikely.  He lacks documented clerical, math, or computer skills that would be vital to any modern sedentary employment.  Further, as noted by the VA examiners above, the Veteran's sedentary employment would require the Veteran to reposition himself every 45 minutes.  The September 2012 VA examination also indicated that the Veteran used a scooter for any distance walking.  The Board finds it significant that the Veteran attempted to work in maintenance until 2005, but reported that he was no longer able to perform his tasks due to his back disability.  See September 2008 VA examination.

Based on the foregoing, with resolution of the benefit of the doubt in favor of the Veteran, an extraschedular TDIU is warranted as the evidence suggests that the Veteran is unable to secure or maintain a substantially gainful occupation due to his service-connected spine disability prior to September 17, 2012.  See 38 C.F.R. 
§ 4.16 (b).  While the Director's opinion was based on the April 2016 VA examination opinion that concluded the Veteran's disabilities would not preclude sedentary employment, the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  As explained above, the Veteran has stated that he cannot perform the type of work consistent with his high school education and prior occupational experiences because of his lumbar spine disability.

Based on the Veteran's lumbar spine disability, the Board resolves doubt in his favor in finding that he is unable to obtain or maintain substantially gainful physical or sedentary employment consistent with his educational and work background.  Therefore, the Veteran's claim is granted.  38 C.F.R. § 4.16 (b).

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400 (o)(1) and (2).  First, there must be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110 (b); 
38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

A review of the claims file reveals the first claim, formal or informal, seeking a TDIU was the Veteran's July 31, 2008 claim for an increased rating of his service-connected lumbar spine disability.  As such, the Board finds that the Veteran's TDIU rating on an extraschedular basis should be effective from July 31, 2008 to September 16, 2012 (i.e., from the date of receipt of his claim for an increased rating for a lumbar spine disability to the date he was granted a TDIU on a schedular basis). 


ORDER

A total disability rating based on individual unemployability on an extraschedular basis from July 31, 2008 to September 16, 2012 is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


